DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-35 are pending and are examined.

Terminal Disclaimer
The terminal disclaimer filed 11/22/21 was received over US Patent 10,549,271 but was not required since no non-statutory patenting rejection was applied.

Claim Objections
Claim 9 is objected to because of the following informalities: Please correct “The method” to “A method”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 25, 31, and 35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 25, 31, and 35 of prior U.S. Patent No. 10,549,271. This is a statutory double patenting rejection.

Regarding Claim 25, Dockrill teaches in Claim 25 a treatment module for a biological sample, the module comprising: a cover member having; i. opposing ends comprising a first end and a second end; ii. opposing surfaces comprising a first surface and a second 5surface; iii. a void in the second surface which, when juxtaposed with a substrate, forms a chamber; and iv. a fluid inlet toward the first end and in fluid communication with the void;  10a support surface for a substrate having a biological sample thereon; an actuating arm attached to the cover member and located at the first end or the second end thereof to position the cover member in an open condition and in a closed condition, the closed condition being a position in which the cover member and the substrate are juxtaposed to form the chamber, the actuating arm 15being connected to a clamp that resiliently biases the cover member in juxtaposition with the substrate for an incubation period; and a torsional spring attached to the cover member from the 

Regarding Claim 31, Dockrill teaches in Claim 31 a treatment module according to claim 25, wherein the fluid inlet 5extends through the cover member from the first surface to the second surface.

Regarding Claim 35, Dockrill teaches in Claim 35 the treatment module according to claim 31, wherein the torsional spring extends from the cover member to at least one of the pins.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitations “the pivot arm is operable, in a first condition” and “the pivot arm is operable, in a second condition” lacks clarity because it is unclear 

Regarding Claim 4, “a substrate” lacks clarity. Claim 1 recites a substrate. Is this the same or different substrate as recited in claim 1. Please clarify.

Regarding Claim 9, “the method” is lacks clarity. A method is not recited in claim 1 which claim 9 is dependent on. Please clarify.

Regarding Claim 10, “A method according to claim 1” lacks clarity. A method is not recited in claim 1. Please clarify whether the preamble should be similar to claim 9.

Claims 2, 3, 5, 6, 7, 8, 10-24, and 26-35 are rejected by virtue of dependence on a rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 21, 22, 23, 24, 26, 27, 28, 29, 32, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeffler (US Patent 6,673,620; previously cited), in view of Elliott (US Patent 5,989,386; previously cited).

Regarding Claim 1, Loeffler teaches a treatment module (Fig. 1, slide nest assembly, ISH cell, in situ hybridization cell, Column 5, lines 66-67 and Column 6, line 1) for a biological sample, 
the module comprising: 
a cover member (Fig. 4, plastic cover 1) having; 
opposing ends comprising a first surface and a second surface (Fig. 4, first and second opposing ends shown in plastic cover 1, valve seat 6a 
opposing surfaces comprising a first surface and a second surface (Fig. 4, top of plastic cover 1; Fig. 4, bottom of plastic cover 1); 
a void in the second surface which, when juxtaposed with a substrate, forms a chamber (the communicating passageway 23, the gasket 3, and the chamber is shown in FIG. 7); and 
a fluid inlet (Fig. 4, fluid ports 19 and 21, fluid port 19 would be an inlet) toward the first end and in fluid communication with the void (fluid port 19 would be in fluid communication with the void); 
a support surface configured to support the substrate and a biological sample thereon (Fig. 7, the lower chamber surface 12 is, in fact, the surface of the glass slide 9. A slide would be capable of having a biological sample thereon);  
Loeffler is silent in regard to a pivot arm configured to pivot the cover member about a dispersing edge causing fluid to move from the inlet along the substrate from the dispersing edge toward a fluid outlet, the pivot arm being operable to pivot the cover member to an open condition and to a closed condition, wherein the pivot arm is operable to pivot the cover member and lift the cover member away from the support surface such that, of the first and second2 AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q212055Appln. No.: 14/357,888opposing ends, only one of the first and second opposing ends is lifted away from the support surface and the pivot arm is further operable to pivot the cover member and lift the cover member away from the 
Elliott teaches in the related art of a coverslip pick-up and transfer head. Elliott teaches in FIGS. 2a, 2b and 2c there is shown a lay-down head 19 for laying a coverslip 16 on a slide 25 in a manner which facilitates use of a minimal amount of mountant and less probability of void formation between the coverslip and slide. (See Column 3, lines 9-22). The lay-down head 19 is rotatable about axis y--y and is also moveable vertically up and down in the direction of the arrow 20 shown in FIG. 2a. The lay-down head 19 has an inclined undersurface 21 from which depends a suction cup 22 which is inclined at an angle to the vertical axis z--z of the lay-down head 19. A pivotal lever 23 is mounted on the lay-down head 19 and is spring biased by a spring (not shown) in a direction anti-clockwise as viewed in FIGS. 2a-2c inclusive. The lever 23 is pivotally mounted on shaft 24 and assumes a rest position as shown in FIG. 2a by means of a stop (not shown) on the lay-down head 19. The present invention achieves a uniformly advancing wave-front, thereby avoiding creation of voids, by a combination of the manner in which the mountant is applied to the slide and the manner in which the coverslip is laid down onto the slide. See Column 3, lines 40-47. The pivotal lever would be capable of pivoting the cover member and lifting the cover member away from the support surface such that, of the first and second opposing ends, only one of the first and second opposing ends is lifted away from the support surface. Elliot teaches in Claim 1. In Fig. 1, a method of lifting and separating a single coverslip from a stack of coverslips comprising raising the ends of a top coverslip of the stack whilst applying a downward force midway between said ends thereby flexing the coverslip.  A method of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a pivot arm configured to pivot the cover member about a dispersing edge causing fluid to move from the inlet along the substrate from the dispersing edge toward a fluid outlet, the pivot arm being operable to pivot the cover member to an open condition and to a closed condition, wherein the pivot arm is operable to pivot the cover member and lift the cover member away from the support surface such that, of the first and second2 AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q212055 Appln. No.: 14/357,888opposing ends, only one of the first and second opposing ends is lifted away from the support surface, as taught by Elliott, in the device, as taught by Loeffler, in order to allow a uniformly advancing wave-front, thereby avoiding creation of voids, by a combination of the manner in which the mountant is applied to the slide and the manner in which the coverslip is laid down onto the slide, as taught by Elliott, in Column 3, lines 40-47. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have operated the pivot arm to pivot the cover member and lift the cover member away from the support surface such that both of the first and second opposing ends are lifted away from the support surface, as taught by Elliott, in the device of Loeffler, in order to allow for an improved method and apparatus for removing a coverslip a stack, as taught by Elliott, in Col. 1, lines 35-37.

Claim 3, modified Loeffler teaches the treatment module according to claim 1, a coupling operable to interchangeably connect one or more outlets of the cover member with one or more of a vent to atmosphere and a respective one or more negative pressure sources. (Each cell has two fluid ports which are in fluid communication with the chamber. Each fluid port has a valve occluding the orifice that is normally closed. Consequently, the chamber is sealed. There are at least two methods for filling reagent into the chamber so as to incubate the biologic specimen 5 with the reagent in Column 10, lines 10-65. Valve 65 is released to its normal position, venting to atmosphere. The reagent inside the fluid port 19 then experiences atmospheric pressure above it and a strong negative by vacuum force below it. This pressure differential instantaneously draws the reagent into the chamber. In Figure 13, a second method for filling the chamber with reagent is characterized and requires that fluid injector 25d has a piston 33 capable of opening the valve of the underlying fluid port 21. According to this second method, reagent is manually added to fluid port, as before. The moving platform is also moved so that the actuator 55 is located over the fluid port containing reagent. The actuator is depressed, causing valves associated with both fluid ports to open. In this second method, a burst of pressure drives the reagent into the chamber as port is vented.)

Regarding Claim 5, modified Loeffler teaches the treatment module according to claim 1, the treatment module is configured for use with an automated sample processing instrument comprising a plurality of treatment modules operable independently under control of a controller of the instrument; and wherein operation of 
  
Regarding Claim 6, modified Loeffler teaches the treatment module according to claim 1, a wash bay for exposing a surface of the cover member to a wash reagent, wherein optionally, the support surface is shaped to receive a substrate having a sample thereon and, in the absence of a substrate, to form the wash bay. (Each cell has two fluid port in fluid communication with the chamber – (wash bay). Therefore, when liquid reagent is inserted into a fluid port, it can travel into the chamber and contact the biologic sample or array mounted on the glass surface. The fluid ports on a cell are preferably positioned on opposite ends of the cell. This allows for liquid reagent or wash solution to flow in one fluid port, fill the chamber, and then exit the other fluid port at the other end of the cell. The method of adding and subsequently washing reagents out from the chamber is an important part of this system. Washing reagent out from the chamber is required after an incubation, to thoroughly remove any unreacted reagent before the subsequent treatment step. See Column 3, lines 24-30).

Regarding Claims 7 and 9, modified Loeffler teaches a method for incubating a biological sample with one or more reagents using a cover member according to claim 1 (or using a treatment module), including the steps of:  40 a. providing the sample on a substrate; b. positioning the substrate and the cover member to form the chamber; c. positioning a dispensing probe tip in mating contact with a fluid inlet of the cover member; and  5d. driving a first volume of a first reagent into the inlet with force sufficient for the first reagent to substantially cover the sample on the substrate There are at least two methods for filling reagent into the chamber so as to incubate the biologic specimen 5 with the reagent in Column 10, lines 10-65. Valve 65 is released to its normal position, venting to atmosphere. The reagent inside the fluid port 19 then experiences atmospheric pressure above it and a strong negative by vacuum force below it. This pressure differential instantaneously draws the reagent into the chamber. In Figure 13, a second method for filling the chamber with reagent is characterized and requires that fluid injector 25d has a piston 33 capable of opening the valve of the underlying fluid port 21. According to this second method, reagent is manually added to fluid port, as before. The moving platform is also moved so that the actuator 55 is located over the fluid port containing reagent. The actuator is depressed, causing valves associated with both fluid ports to open. In this second method, a burst of pressure drives the reagent into the chamber as port is vented.); and optionally e. agitating reagent within the chamber (Examiner notes limitation e) is optional and is not required as part of the claim).

Claims 8 and 10, modified Loeffler teaches a method according to claim 7, including one or more further steps comprising: a. applying a negative pressure at a fluid outlet of the cover member to draw reagent within the chamber toward the outlet; and b. removing the substrate from a support surface and immersing a second 15surface of the cover member in a wash reagent (The method of adding and subsequently washing reagents out from the chamber is an important part of this system. Washing reagent out from the chamber is required after an incubation, to thoroughly remove any unreacted reagent before the subsequent treatment step. Washing usually involves treating the biologic sample mounted on the glass slide with an excess of a buffer or wash solution. The unreacted reagent is diluted in the excess volume of the wash solution and removed by aspirating away the wash solution. Col. 3, lines 57-65. Reagent injection into the chamber occurs at a separate "reagent injection station". Two different methods for injecting reagent will be described. The first step for both method is that a small aliquot of the desired reagent to be injected is placed in a reagent well at the fluid inlet port. In the first method, the reagent injection station includes only a fluid injector. The fluid injector is mounted on to a mechanism that lowers the injector so that the injector articulates with the fluid port on the cell. Col. 4, lines 16-27.).
 
Regarding Claim 13, modified Loeffler teaches the treatment module according to claim 1, a fluid outlet toward the second end and in fluid communication with the void (In Fig. 4 a fluid outlet 21; the fluid outlet is in fluid communication with the void) and a guide at the inlet, configured to direct fluid into the inlet (guide means at the inlet, 

Regarding Claim 14, modified Loeffler teaches the treatment module according to claim 1 and teaches the cover member includes: the outlet, the outlet being disposed toward the second end and in fluid communication with the void (In Fig. 4 a fluid outlet 21 toward the second end and in fluid communication with a void and through which fluid may be withdrawn) and the dispersing edge, the dispersing edge being disposed in fluid communication with the inlet (with liquid reagent added, a dispersing edge would be disposed in fluid communication with the inlet); wherein the cover member is adapted to pivot about the dispersing edge, and wherein in use said pivoting motion causes movement of fluid in the inlet from the dispersing edge toward the outlet (Elliott teaches the pivot lever, and the cover member as taught by modified Loeffler would be capable of being adapted to pivot about the dispersing edge, and wherein in use said pivoting motion causes movement of fluid in the inlet from the dispersing edge toward the outlet).

Regarding Claim 15, modified Loeffler teaches the treatment module according to claim 1, the cover member includes a fluid dispersing feature (Fig. 9, a fluid injector 25) from which fluid is dispensed, wherein the fluid dispersing feature is configured to dispense fluid from the inlet onto at least a width of the substrate (the fluid injector 

Regarding Claim 16, modified Loeffler teaches the treatment module according to claim 1, the cover member further comprises a fluid outlet toward the second end and in fluid communication with the void and through which fluid may be withdrawn (In Fig. 4 a fluid outlet 21 toward the second end and in fluid communication with a void and through which fluid may be withdrawn).

Regarding Claim 21, modified Loeffler teaches the treatment module according to claim 1, the cover member is disposable (the plastic cover 1 is capable of being disposable).

Regarding Claim 22, modified Loeffler teaches the treatment module according to claim 1, the cover member is formed from at least two parts including a cover member body (Fig. 4, plastic cover 1) and a cover member insert (Fig. 4, gasket, 3), wherein the insert is configured to form the chamber with the substrate (the gasket would be capable of being configured to form the chamber with the substrate); and optionally, wherein the cover member insert is disposable (the gasket would be capable of being disposable).

Regarding Claim 23, modified Loeffler teaches the treatment module according to claim 1, a guide configured to form a snug fit with a dispensing probe tip (guide at the 

Regarding Claim 24, modified Loeffler teaches the treatment module according to claim 23, the guide has compliance sufficient to receive and form a seal with a dispensing probe tip (the guide, as taught by Loeffler, would be capable of having compliance sufficient to receive and form a seal with a dispensing probe tip).

Regarding Claim 27, modified Loeffler teaches the treatment module according to claim 1, wherein the pivot arm is configured such that pivoting the cover member from the closed condition to the45 open condition lifts the first opposing end of the cover member from the substrate without lifting the second opposing end of the cover member from the substrate, the first end of the cover member comprises the fluid outlet, and9 AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q212055 Appln. No.: 14/357,888wherein the second end of the cover member comprises the fluid inlet and the dispersing edge (see teachings above in Claim 1 of modified Loeffler. Elliott teaches a pivoting lever would be capable of being configured such that pivoting the cover member from the closed condition to the open condition lifts the first opposing end of the cover member from the substrate without lifting the second opposing end of the cover member from the substrate.)

Regarding Claim 28, modified Loeffler teaches the treatment module according to claim 1, the cover member comprises the dispersing edge at an end of the fluid inlet (Fig. 10, if the valves stem 4a were to be deflected, then reagent would be able to enter communicating passageway 23. That passageway 23 leads to the underside of the plastic cover 1 and the microscope slide 9. See Column 7, lines 12-14.) and wherein the fluid inlet comprises a step which increases in height, along a longitudinal axis of the fluid inlet through the cover member, and narrows the fluid inlet towards the dispersing edge of the fluid inlet (Fig. 10, see funnel shape or neck).

Regarding Claim 29, modified Loeffler teaches the treatment module according to claim 28, in the closed condition in which the cover member is sealed to the substrate, the a lower portion of the step at the dispersing edge forms a 15o angle with respect to the substrate and an upper portion of the step away from the dispersing edge form a 8o angle with respect to the substrate, and wherein the step comprises a 60o angle from the lower portion to the upper portion with respect to the substrate (See Fig. 10, the closed condition in which the cover member is sealed to the substrate, the dispersing edge would form a 15o angle with respect to the substrate and an upper portion of the step away from the dispersing edge form a 8o angle with respect to the substrate, and wherein the step comprises a 60o angle from the lower portion to the upper portion with respect to the substrate).

Claim 32, modified Loeffler teaches the treatment module according to claim 1, the pivot arm is further operable to lift the cover member from the substrate while maintaining contact between the dispersing edge and the substrate by pivoting the cover member along a longitudinal axis of the cover member with respect to a longitudinal axis of the substrate (Elliott teaches a pivotable lever operable and capable of being configured to lift the cover member from the substrate while maintaining contact between the dispersing edge and the substrate by pivoting the cover member along a longitudinal axis of the cover member with respect to a longitudinal axis of the substrate).

Regarding Claim 33, modified Loeffler teaches the treatment module according to claim 32, the dispersing edge of the cover member is at a longitudinal end side of the cover member (Fig. 10, if the valves stem 4a were to be deflected, then reagent would be able to enter communicating passageway 23. That passageway 23 leads to the underside of the plastic cover 1 and the microscope slide 9. See Column 7, lines 12-14).

Regarding Claim 34, modified Loeffler teaches The treatment module according to claim 28, the longitudinal axis of the fluid inlet is perpendicular to the longitudinal axis of the cover member (The longitudinal axis of the fluid inlet 19 is perpendicular to the longitudinal axis of the plastic cover 1. The fluid inlet is vertical and the cover member is horizontal), and wherein fluid inlet gradually narrows from a part of the step, furthest from the substrate, up to the dispersing edge (See fig. 10, neck or funnel shape of fluid inlet).

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeffler (US Patent 6,673,620; previously cited), in view of Elliott (US Patent 5,989,386; previously cited), and further in view of Lemme (WO 2011/008415; previously cited).
Regarding Claims 2 and 4, modified Loeffler is silent in regard to a robot configured to position one or both of the substrate and the cover member in the treatment module and a substrate retention means configured to retain the substrate on the supporting surface during opening of the chamber or separation of the cover member and the substrate. 
Lemme teaches in the related art of automated staining of biological samples on microscope slides. Lemme teaches in Figures 5, 7, 13, 14, and 16, a cover tile/substrate construct can be used for staining or other types of liquid reagent-induced analysis of specimens. The substrates, (40), are placed into the tray, (75), (Page 23, lines 15-20). The substrates are guided and located by the guides, (76, 77), and urged against the tray by wire springs (substrate retention means), (78). The cover tiles, (1), may be automatically installed over the substrates by a robot. 
A robot would be capable of being configured to position one or both of the substrate and the cover member in a treatment module. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a robot, as taught by Lemme, to the device, as taught by modified Loeffler, in order to allow for automated staining and analysis of biological samples on microscope slides (See Page 2, lines 10 and 11). Wire springs would retain a substrate on a .

Claims 11, 12, 17, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeffler (US Patent 6,673,620; previously cited), in view of Elliott (US Patent 5,989,386; previously cited), and further in view of Stapleton (US Patent 5,346,672; previously cited).

Regarding Claim 11, modified Loeffler is silent in regard to the cover member is removable from the treatment module. 
Stapleton teaches in the related art of a cover and slide specimens. Stapleton teaches a cover, (16), is removable so the specimen on the slide or carrier base may be analyzed in Column 9, lines 29-30.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a cover, as taught by modified Loeffler, to be removable, as taught by Stapleton, in order to allow for temporarily sealing the chamber for precise temperature regulation without evaporative loss of reactive fluids, as taught by Stapleton, in the Abstract and in Column 2, lines 9-11. 

Claim 12, modified Loeffler is silent in regard to the void is bounded by void walls having one or more contoured regions for enhancing fluid movement within the chamber.
Stapleton recites a cover has been designed to make a sealed chamber over a desired specimen area to control reagent evaporation which is critical for amplifying DNA in slide specimens (See Abstract). In Figure 3, Stapleton teaches in our experience the slope of the ceiling, (54), of the chamber needs to have about a 3% grade for air bubbles to escape in Column 10, lines 37-40. Chambers with sloped ceilings normally fill without trapping bubbles. Sloping the ceiling and keeping it close to the specimen holding area, (20), force the air bubbles into the channel in Column 10, lines 64-65.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the void, as taught by modified Loeffler, by adding one or more contoured regions, as taught by Stapleton, in order to allow for filling without trapping bubbles, as taught by Stapleton, in Column 10, lines 39-40. 

Regarding Claims 17, 18, and 19, modified Loeffler is silent in regard to the cover member void is bounded by void walls having one or more contoured regions and the one or more contoured regions comprise rounded corners connecting side walls of the void with an end wall of the cover member to encourage fluid flow within the chamber, a rounded taper connecting side walls of the void with an end wall of the cover member to encourage fluid flow within the chamber, rounded cornices connecting the walls of the void with a void ceiling in the second surface of the cover member. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the void walls of the void, as taught by modified Loeffler, by adding one or more contoured regions and the one or more contoured regions comprise rounded corners connecting side walls of the void with an end wall of the cover member to encourage fluid flow within the chamber, a rounded taper connecting side walls of the void with an end wall of the cover member to encourage fluid flow within the chamber, rounded cornices connecting the walls of the void with a void ceiling in the second surface of the cover member, as taught by Stapleton, in order to allow for filling without trapping bubbles, as taught by Stapleton, in Column 10, lines 39-40. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeffler (US Patent 6,673,620; previously cited), in view of Elliott (US Patent 5,989,386; previously cited), and further in view of McLellan (WO 2004/001389; previously cited).
Claim 20, modified Loeffler is silent in regard to a void ceiling in the cover member second surface has a finish configured to enhance reagent propagation from the inlet to the outlet and optionally, wherein the finish is a texture selected7 AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q212055 Appln. No.: 14/357,888 from a group including: etched, corrugated, dimpled, sloped, bowed and rippled; and optionally, wherein the finish is a material finish or coating on at least the part of the void ceiling and/or walls.
McLellan recites a cover for a substrate and in one form a cover for use with a microscope slide (See Abstract). McLellan teaches in Figure 2c a cavityed face, (19), may have different surface properties to the rest of the cover (Page 11, lines 26-28 and Page 12, lines 1-12). It has been found to be desirable to have similar material properties for the upper surface of the slide, (2), and the cavity, (18). In one example, it is possible to coat the surface of the cavity with a material, such as silicon dioxide. This coating may be approximately 110 nm thick. The coating provides a surface with material properties similar to that of a glass slide. It has also been found that there are benefits in applying a thin layer (for example 0.5-6nm) of Chromium Oxide (Cr2O3) to the cavity before applying the silicon dioxide layer. This application of an intermediate layer between the silicon dioxide and plastic provides better adhesion and better thermal expansion properties for the cavity. Further, coatings in general may be used to improve the flatness of the cavity (which reduce nucleation sites and therefore bubble formation at high temperatures). The coatings may be used to modify the capillary flow characteristics of the fluid within the reaction chamber, create an impermeable barrier for gas or liquid between the cover and fluid in the reaction chamber, or provide a chemically inert surface. In another example, it is possible to replace the cavityed face 
A finish would allow flow through the reaction chamber to be modified. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a coating, as taught by McLellan, to the void ceiling in the cover member second surface in the device, as taught by modified Loeffler, in order to allow for modifying the capillary flow characteristics of the fluid within the reaction chamber, as taught by McLellan, on Page 12, lines 9 and 10. 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeffler (US Patent 6,673,620; previously cited), in view of Elliott (US Patent 5,989,386; previously cited), and further in view of Atwood (US Patent 5,364,790; previously cited).
Regarding Claim 26, Elliott teaches in Figs. 2a-c the lever 23 is pivotally mounted on shaft 24. 
Modified Loeffler is silent in regard to the pivot arm comprises pins extending from the pivot arm and coupling the cover member to the pivot arm.
Atwood teaches in the related art of a containment system comprises a glass microscope slide in the Abstract. In Fig. 12, the slide guide 82 has a pair of spaced flat tray portions 88 sized to receive a slide 14. The tray portions are joined by an integral, U-shaped yoke 90, which rotates about a horizontal pivot pin 92. Pivot pin 92 is horizontally supported above the base 45 by two fixed supports 94 at about the same height as the top of the post 42. One end of the compression arm 84 is also pivotally mounted inside the yoke 90 on pin 92. See Column 12, lines 58-64.
.

Response to Amendment
Applicant’s arguments, see page 12, filed 11/22/21, with respect to the 112b rejection have been fully considered and are partially persuasive.  Some of the 112b rejections have been withdrawn while other 112b claim rejections have been maintained or adjusted based on Applicant’s amendments. Seee above in the 112b rejection section. 

Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 12 the 101 for double patenting in view of claims 25, 31, and 35 should be withdrawn in view of a presently-submitted terminal disclaimer.
In response, Examiner notes the statutory double patenting rejection has not been removed since the same invention is recited in the instant claims as was issued in US Patent 10,549,271. To overcome a statutory double patenting rejection, Applicant may amend the claims or cancel the claims. A terminal disclaimer may be submitted to 

Second, Applicant argues on pages 14-16 that even if the prior art of Elliott removes voids between a cover slip and slide Loeffler instead requires voids between its cover member 1 and slide 9 to allow fluid through the inlets 19 and 21 over the valve stems 4a and 4b and to the slide. Without such voids it does not seem as if Loeffler would be able to provide such fluid. Loeffler does not seem to suggest its cover member 1 is flexible enough to be applied as Elliott’s cover slip 16. It does not seem obvious to modify Loeffler to pivot the cover member 1 so as to allow a uniformly advancing wave-front, thereby avoiding creation of voids since Loeffler alreay requires such voids for fluid exchange. 
In response, Examiner notes coverslip and cover would be interchangeable. The operability of the device would not limit the cover member from allowing fluid through the inlets or not. Further, the claim language of the operability of the pivot arm does not indicate whether fluid is actively moving through the inlet or through voids while the pivot arm is operating. The pivot arm operability is not limited to only operating when there is fluid moving through the claimed device. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798